MEMORANDUM **
Bassam Zareef Sadek Gaid, a native and citizen of Egypt, petitions for review of the Board of Immigration Appeals’ order summarily dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because Gaid was unable to explain the discrepancies between his testimony and his asylum declaration and these discrepancies go to the heart of his claim. See Kohli v. Gonzales, 473 F.3d 1061, 1070-71 (9th Cir.2007); Li, 378 F.3d at 962. Thus, Gaid’s asylum claim fails.
Because Gaid failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Because Gaid’s CAT claim is based on the same testimony the IJ found to be not credible, and Gaid points to no other evidence the IJ should have considered, he has failed to establish eligibility for CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.